Title: From James Madison to James W. DePeyster and Company, 11 January 1805 (Abstract)
From: Madison, James
To: James W. DePeyster and Company


11 January 1805, Department of State. “I have received your letter of the 8th. and the power of Attorney it enclosed. The inconvenient number of similar powers, which a precedent of acting under them would probably produce, as well as other general considerations, overpower every motive of accommodation to individuals and constrain me to return yours. There will be no difficulty in paying the money under a power given to some other person, in the form of the enclosed, in which it will be better, however, for the Executor of Wm. De Puyster [sic] to join.”
